Case 2:21-cv-03298-RGK-MAR Document 19-10 Filed 07/21/21 Page 1 of 3 Page ID #:88




                                    EXHIBIT I
                                       28
Case 2:21-cv-03298-RGK-MAR Document 19-10 Filed 07/21/21 Page 2 of 3 Page ID #:89




                                    EXHIBIT I
                                       29
Case 2:21-cv-03298-RGK-MAR Document 19-10 Filed 07/21/21 Page 3 of 3 Page ID #:90




                                   EXHIBIT I
                                      30
